DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
In order to the response to this Requirement for Election/Restriction to be complete, Applicant must make elections of both invention and species. 

Distinct Inventions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to methods for forming high-k dielectrics in a semiconductor device, classified in H01L 21/28185, 28194; H01L 21/3247; H01L 21/02301, 02312.
II. Claims 20, drawn to a processing system, classified in H01L 21/67184, 67207.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus, such as an apparatus with fewer than the required five processing chambers.  In addition, the apparatus as claimed can be used to practice another and materially different process, as evidenced by the multiple species of process disclosed in Fig. 2 (infra).
Restriction for examination purposes as indicated is proper because the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  The inventions have acquired a separate status in the art in view of their different classification, and the inventions require a different field of search.  In addition, the prior art found to address the product would not necessarily apply to the process.  Therefore, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Distinct Species
NOTE: Fig. 2 and the Specification have reversed the reference characters “240” and “250” as to their process steps.  The Specification states that “operation 240” is a “post-deposition anneal” (¶ 42) and the “operation 250” is the “re-oxidation” (¶ 44) while, by contrast, Fig. 2 shows the revers, i.e. that 240 is the “re-oxidation” and 250 is the “post-deposition anneal”.  For the purpose of the delineation of species, the reference characters explained in the Specification for the “re-oxidation” step (i.e. 250) and for the “post-deposition anneal” step (i.e. 240) will be used.  While there will be no objection to Fig. 2 as being inconsistent with the Specification in this Office action, Applicant may choose to correct this discrepancy in response to this action.  If not, then an objection to Fig. 2 will be made in the first Office action on the merits.  Turning now to the delineation of species … 
This application also contains claims directed to the following patentably distinct species of process sequence, primarily directed to when the interfacial layer 340 is formed by the claimed “re-oxidation process to thermally oxidize the substrate” in said process sequence, as shown at least in part in Figs. 2, 4, and 6, and as further explained in the Instant Specification, as set forth in following groups:
A. 205 [Wingdings font/0xE0] 210 [Wingdings font/0xE0] 220 [Wingdings font/0xE0] 230 [Wingdings font/0xE0] 240(425) (i.e. post deposition anneal) [Wingdings font/0xE0] 260 [Wingdings font/0xE0] 280
B. 405(205) [Wingdings font/0xE0] 410(210) [Wingdings font/0xE0] 415(220) [Wingdings font/0xE0] 420(230) [Wingdings font/0xE0] 430(260) [Wingdings font/0xE0] 435(280)
C. 405(205) [Wingdings font/0xE0] 415(220) [Wingdings font/0xE0] 420(230) [Wingdings font/0xE0] 430(260) [Wingdings font/0xE0] 435(280)
D. 205 [Wingdings font/0xE0] 210 [Wingdings font/0xE0] 230 [Wingdings font/0xE0] 250 (i.e. re-oxidation) [Wingdings font/0xE0] 260 [Wingdings font/0xE0] 280
E. 205 [Wingdings font/0xE0] 210 [Wingdings font/0xE0] 230 [Wingdings font/0xE0] 260 [Wingdings font/0xE0] 290
F. 205 [Wingdings font/0xE0] 210 [Wingdings font/0xE0] 220 [Wingdings font/0xE0] 230 [Wingdings font/0xE0] 260(640) [Wingdings font/0xE0] 270(650) [Wingdings font/0xE0] 280
G. 605(205) [Wingdings font/0xE0] 610(210) [Wingdings font/0xE0] 620(230) [Wingdings font/0xE0] 630(250) [Wingdings font/0xE0] 640(260) [Wingdings font/0xE0] 660(280)
The species are independent or distinct because each is explained in the specification as having mutually exclusive sequence to the process steps, as evidenced by the Figs. 2, 4, and 6, as explained in the Instant Application, at least in paragraphs [0040], [0042], and [00044].  
In addition, these species are not obvious variants of each other based on the current record.

In addition to electing the invention of either group I or group II, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 10-15 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The search required for any one of the species is not require for the other species, and the prior art found to address any one of the species would not necessarily apply to the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Rejoinder Information
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Inventorship Information
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy, can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814